Title: John Adams to Abigail Adams, 3 July 1784
From: Adams, John
To: Adams, Abigail



My Dearest Friend
The Hague July 3. 1784

From the first of April to this time, I have been in constant and anxious Expectation of hearing of your Arrival in London. Your Letters encouraged me to hope and expect it, otherwise I should have been with you at Braintree before now. I still expect to hear of your arrival every moment, but as your last letters by Mr. Warren expressed a doubt, it is possible, even that this Letter may find you in America. If it does, I shall leave it to your discretion, to embark or not, if you embark, burn the inclosed. But notwithstanding that you will probably have to return again to America in the Spring with me, if you do not embark, send the enclosed on to the President of Congress, and I will be at home as soon as I can. But I fear it will not be before the Spring, perhaps not before June or July; if you conclude to come to me, you may marry your Daughter beforehand if you will and bring her Husband with her. If you do not come, you may still marry your Daughter if you think proper.
My own Opinion is, you had better Stay. I will come home, and make my Hill shine as bright as General Warren’s, and leave Politicks to those who understand them better and delight in them more, Breed my Boys, to the Bar and to Business, and My Girls too, and live and die in primaeval simplicity and Innocence. You may depend upon it, I will not be jockied again. Yours &c.
